Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of election of species in the reply filed on 6/29/22 is acknowledged. Therefore, Examiner will exam elected claims.
Claim Objections 
Claims 16 and dependent claims 14-21, 22 and 20 are objected to because of the following informalities:  
In claims 16, 20, “a connector, wherein each side portion of the frame of a first display assembly of the plurality of display assemblies is configured for connection to an aligned side portion of a frame of a second display assembly using the connector when the connector is at least partially received within the receiving spaces of the aligned side portions of the frames of the first and second display assemblies, wherein at least the first display assembly of the plurality of display assemblies is configured to be secured to a selected surface” are not supported by the SPEC/drawing. This limitation lacks antecedent basis and/or is not supported by SPEC/drawings. Further clarification is required. In addition, the number of connector, frame and display are unclear. Claim 20 is similar to claim 16. Therefore, Examiner request Applicant to further clarify the claim 20 as well.
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations, discussed in the above claim objections (i.e., connector, frame, display assembly) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16-18, 22, 20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Dalsey (US 20060185211).
With regard claim 1, Dalsey discloses A system comprising (abstract; fig 1-7): a plurality of display assemblies (see fig 1-7), each display assembly of the plurality of display assemblies comprising: a frame having a plurality of side portions (at least fig 1, frame on unit 12 with 4 side portions) that cooperate to define a central opening that is configured to receive at least one visual feature (at least fig 2; paragraph [19]-[20]), wherein at least one side portion of the frame comprises: a base portion defining a portion of a rear surface of the frame (at least fig 4, the base portion on the bottom); and first and second projections extending from the base portion in a first direction away from the rear surface of the frame (at least fig 4C, the first and second projections extending from the base portion in a first direction away from the rear surface of the frame), wherein the first and second projections define a receiving space that extends along a length of the side portion (at least fig 4c, the receiving space to receive 50), and wherein the receiving space is configured to at least partially receive a portion of a connector (50) that is inserted into the receiving space in a second direction opposite the first direction (at least fig 4C), wherein the first projection of the at least one side portion of the frame defines a portion of an outer edge of the frame (at least fig 4C), and wherein the at least one side portion of the frame has an inner edge portion that defines an inner edge of the frame (at least fig 2), and wherein the second projection of the at least one side portion of the frame is positioned transversely between the receiving space and the inner edge portion (at least fig 2, fig 4); and a connector (at least fig 4, 50), wherein each side portion of the frame of a first display assembly of the plurality of display assemblies is configured for connection to an aligned side portion of a frame of a second display assembly using the connector (at least fig 1, fig 4) when the connector is at least partially received within the receiving spaces of the aligned side portions of the frames of the first and second display assemblies (at least fig 4), wherein at least the first display assembly of the plurality of display assemblies is configured to be secured to a selected surface (at least fig 1, fig 4).
With regard claim 17, Dalsey further discloses the connector comprises: a body having opposed front and rear surfaces (at least fig 4, 50); and first and second projections extending from the rear surface of the body (at least fig 4, 50), wherein the first and second projections are configured for receipt within respective receiving spaces of the aligned side portions of the frames of the first and second display assemblies (at least fig 4C), wherein the first and second projections are biased to a closed position in which distal end portions of the first and second projections extend toward one another (at least fig 4C) to apply a clamping force against the aligned side portions of the frames of the first and second display assemblies (at least fig 4C).
With regard claim 18, Dalsey further discloses the inner edge portion of the at least one side portion of the frame of each display assembly of the plurality of display assemblies is recessed from the second projection in the second direction to define a ledge (at least fig 1, fig 2).
With regard claim 22, Dalsey further discloses the first and second projections and the receiving space of each side portion of the at least one side portion of the frame of each display assembly adjoin the respective first and second projections and respective receiving spaces of adjacent side portions of the at least one side portion to cooperatively extend circumferentially and contiguously around the central opening of the frame (paragraph [21]-[22]).
With regard claim 20, the method steps recited in the claim are inherently met by the device structure as taught by above discussed structure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 19, 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dalsey (US 20060185211) in view of and further in view of Examiner’s Official Notice (EON). 

Regarding claim 19, the above discussed art further disclosed the first projection of the at least one side portion of the frame of each display assembly of the plurality of display assemblies has a first height relative to the rear surface of the frame (at least fig 4C), wherein the ledge has a height relative to the rear surface of the frame (at least fig 1, fig 2).
The primary art discussed in the preceding claim disclosed all the subject matter except for “the ledge has a height relative to the rear surface of the frame that is less than the first height”.
However, Examiner take official notice (EON) that the above limitations “the ledge has a height relative to the rear surface of the frame that is less than the first height” are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (changing size so that to have the ledge has a height relative to the rear surface of the frame that is less than the first height) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further allow more space for the visual feature of the modified structure and/or secure the frame structure. 
 Regarding claim 21, the above discussed art further disclosed the first and second projections of the at least one side portion of the frame of each display assembly of the plurality of display assemblies have respective thicknesses (at least fig 2, fig 4).
The primary art discussed in the preceding claim disclosed all the subject matter except for “thickness of the first projection is less than the thickness of the second projection”.
However, Examiner take official notice (EON) that the above limitations “thickness of the first projection is less than the thickness of the second projection” are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (changing size so that to have thickness of the first projection is less than the thickness of the second projection) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further reduce the space between the frame structure of the modified structure and/or allow more support for the frame structure. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841